MEMORANDUM**
Manjit Singh Dhaliwal, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of his appeal of an Immigration Judge’s (“U”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
The IJ properly found Dhaliwal not credible because his application and testimony were inconsistent regarding where he hid prior to leaving India: See Chebchoub v. INS, 257 F.3d 1038, 1042-44 (9th Cir.2001) (inconsistencies regarding events leading up to petitioner’s departure are not minor). Because this inconsistency goes to the heart of Dhaliwal’s asylum claim, substantial evidence supports the IJ’s adverse credibility determination. See id. at 1043.
Because Dhaliwal fails to establish eligibility for asylum, he also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Finally, we lack jurisdiction to consider Dhaliwal’s CAT claim because he did not exhaust it before the BIA in the notice of appeal. See Ortiz v. INS, 179 F.3d 1148, 1152-53 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.